DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou US 2016/0331308.
Zhou discloses An information processing apparatus capable of communicating with a cosmetic dispenser configured to dispense at least one of a plurality of cosmetics based on recipe information indicating a usage amount of each of the plurality of cosmetics, the apparatus comprising:
(Re claim 1) “a retrieve module configured to retrieve user-unique information unique to the user, the user-unique information including at least one of user attribute information related to the user's attributes, environmental information related to the user's environment, action information related to the user's action, and psychosomatic information related to the user's psychosomatic, skin information related to the user’s skin, and information related to cosmetics which the user has used” (figure 51, para 0170-0171). “a selection module configured to select the recipe information based on the user unique information among a plurality of recipe information” (para 0302, 0310). “a transmission module configured to transmit the selected recipe information to the cosmetic dispenser” (para 0302, 0310).
	(Re claim 2,17) “wherein the user attribute information includes information indicating at least one of age, gender, and address of the user” (para 0336).
	(Re claim 3,18) “wherein the environmental information includes information indicating at least one of a temperature, a humidity, and an ultraviolet exposure amount of the environment spent by the user” (para 0337).
	(Re claim 4,19) “wherein the action information includes information indicating at least one of meal, exercise, sleep, energy consumption, and location of the user” (para 0336).
	(Re claim 5,20) “wherein the psychosomatic information includes a pulse value, a sexual cycle, stress index, mindfulness index, height, weight, body fat, a skin humidity retention level, a skin wrinkle level, and a skin spot level of the user” (para 0336-0337, 0169)
	(Re claim 6, 21) “wherein the recipe information includes information indicating a usage amount of cosmetics or information indicating a blending ratio of cosmetics” (para 0371).
	(Re claim 7) “the user unique information includes user log information indicating a history of the user unique information” (para 0323, 5317 figure 53).
(Re claim 8) “a module configured to store cartridge information relating to a cartridge 
containing the cosmetic associated with machine ID that identifies the cosmetic dispenser” (5604,5607 figure 56).
	(Re claim 9) “the cartridge information includes information indicating a remaining amount of cosmetics contained in the cartridge” (para 0214).
	(Re claim 10) “the cosmetic dispenser comprising: a plurality of cartridge slots configured to hold cartridges containing cosmetics” (5601-5603, 4603 figure 75). “each cartridge detachable with each cartridge slot” (5601-5603 figure 75). “a dispenser configured to use the cosmetic contained in each cartridge held by each cartridge slot based on the recipe information transmitted from the information processing apparatus and dispense the cosmetic corresponding to the recipe information” (4603 figure 73).
	(Re claim 11) “wherein the dispenser dispenses the cosmetic contained in each cartridge based on the recipe information” (5608 figure 75).
	(Re claim 12) “wherein the dispenser mixes the cosmetics contained in the cartridges and dispenses the mixed cosmetics based on the recipe information” (4806 figure 75).
	(Re claim 13) “a transmission module configured to transmit cartridge information relating to the cartridge held in the cartridge slot to the information processing apparatus” (4905 figure 49, para 0321).
	(Re claim 14) “wherein the cartridge information includes information indicating a remaining amount of the cosmetic contained in the cartridge” (para 0214, 0013).

	Zhou disclose a computer-implemented method for providing recipe information indicating a usage amount of each of the plurality of cosmetics to a cosmetic dispenser configured to dispense at least one of a plurality of cosmetics based on the recipe information, the method comprising: 
(Re claim 16) “retrieving user-unique information unique to the user, the user-unique information including at least one of user attribute information related to the user's attributes, environmental information related to the user's environment, action information related to the user's action, and psychosomatic information related to the user's psychosomatic, skin information related to the user's skin, and information related to cosmetics which the user has used” (figure 51, para 0170-0171). “selecting the recipe information based on the user unique information among a plurality of recipe information” (para 0302, 0310). “transmitting the selected recipe information to the cosmetic dispenser” (para 0302, 0310).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,138,041, 2017/0360693, 2005/0048461 and 2003/0064356.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/               Primary Examiner, Art Unit 3655